--------------------------------------------------------------------------------

Exhibit 10.38
 


[logo.jpg]


CONSULTING AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT


This Agreement (“Agreement”) is between Symyx Technologies, Inc., a Delaware
corporation and its successors or assignees (“Symyx”) and the undersigned David
Hill (“Consultant”).
 
1.    Engagement of Services; Symyx Person Responsible.  Symyx may issue Work
Order(s) from time to time in the form attached hereto as Exhibit A (“Work
Order(s)”).  Consultant will, to the best of its ability, render the services
set forth in Work Order(s) its accepts (the “Services”) by the stated completion
dates.  Consultant will exercise the highest degree of professionalism and
utilize its expertise and creative talents in completing the Services.   The
Symyx employee responsible for Symyx’s relationship with Consultant is:  Howard
Turner.
 
2.    Compensation. Each Work Order will specify the applicable fee arrangement.
Within forty-five (45) days of receipt of a proper invoice, Symyx will pay
undisputed amounts for Services rendered and accepted.  Except as otherwise set
forth in a Work Order, Consultant is responsible for its own costs and
expenses.  If Symyx agrees to reimburse expenses, they must be pre-approved and
consistent with Symyx’s travel and other policies.  Consultant must provide all
supporting documentation, and may not in any event exceed the total amounts
specified on a Work Order without prior written authorization.
 
3.    Independent Contractor. Consultant is an independent contractor; nothing
in this Agreement is intended or will be construed as creating an agency,
partnership, joint venture or employment relationship.  Consultant has sole
discretion and control over the manner and means by which it completes the
Services.  Except as specified in a Work Order, Consultant will provide its own
equipment and materials, at its own expense.  Consultant will complete the
Services at a location, place and time that Consultant deems appropriate.
Consultant may not make any representation or commitment on Symyx’s behalf.
Consultant is not entitled to benefits Symyx provides to its
employees.  Consultant is responsible for all tax returns and payments required
by any authority relating to Consultant’s performance of Services. Symyx will
not withhold or make contributions for social security, unemployment or
disability insurance. Consultant will indemnify and hold Symyx harmless against
such taxes or contributions, including penalties and interest.
 
4.    Reports and Records.  Consultant will regularly advise Symyx on its
progress in performing Services, and to the extent Symyx requests, will do so
via written reports.  Consultant will meet with Symyx personnel as requested to
review the progress of the Services. Consultant will maintain reason­ably
detailed records related to its performance of the Services, including the
expenditure of time per person, materials and other costs.  Symyx has the right
during the Term and for three (3) years thereafter to examine Consultant’s books
and records relating to this Agreement.
 
5.    Confidentiality.  If the parties have previously entered into a
non-disclosure agreement encompassing the disclosure of Symyx’s confidential and
proprietary information to Consultant, then the terms in that agreement will
apply to disclosures hereunder and be deemed a part hereof (regardless of
whether that agreement terminates prior to the end of the Term), and the
following provisions will not apply. Otherwise, the following provisions apply.
 
5.1    “Confidential Information” means Symyx’s non-public information disclosed
(directly or indirectly) to Consultant, or to which Consultant may gain access,
in any form. Confidential Information includes, for example, know-how and trade
secrets; patents, patent applications, innovations and inventions (whether
patentable or not); works of authorship, including software programs and related
materials; technical information, such as algorithms, methods, designs,
formulae, processes, research and development, specifications and configuration
information; financial and pricing information; information about suppliers,
customers, prospects, investors, employees and business relationships;
forecasts, strategies, and other information related to Symyx’s current, future,
and proposed products, services, and business; and information Symyx provides
regarding or belonging to third parties. Information need not be labeled or
marked “confidential” or “proprietary” to be deemed Confidential
Information.  As between the parties, all Confidential Information is Symyx’s
property.

 
1 of 8

--------------------------------------------------------------------------------

 

5.2    Third-Party Information. Consultant recognizes that Confidential
Information includes confidential or proprietary information Symyx has received
from third parties, subject to a duty to maintain its confidentiality and to use
it for certain limited purposes.  Consultant agrees it owes Symyx and such third
parties a duty to hold all such third-party information in the strictest
confidence and not to disclose it to any party or to use it except as necessary
to perform Services, consistent with the Symyx's agreement with the owner.
 
5.3    Duties. At all times, and notwithstanding the termination of this
Agreement, Consultant will use Confidential Information only as necessary to
provide Services and will use the Confidential Information only for Symyx’s
benefit.  Consultant will hold Confidential Information in strict confidence,
and will use the same care and precautions to avoid publication, dissemination,
or other disclosure of Confidential Information as it uses with its own most
confidential information (and in no case less than reasonable care).  Consultant
will not disclose Confidential Information to any third party, and will limit
dissemination of Confidential Information within Consultant (if Consultant is
not a natural person) to Consultant’s employees who (a) have a need to know such
information to perform the Services; and (b) are bound by written obligations of
confidentiality for Symyx’s benefit that are at least as restrictive as this
Agreement. Except as specifically agreed in a Work Order, Consultant will not
reverse engineer, disassemble or decompile any software, prototypes, materials
or other tangible objects, or reproduce Confidential Information except as
necessary to provide the Services.
 
5.4    Exceptions. Consultant’s obligations in this Section 5 will not apply to
an item of the Confidential Information when Consultant can document that such
item (a) is or becomes generally available to the public through no fault of
Consultant; (b) was publicly known prior to disclosure, or was already in
Consultant’s possession, as shown by its pre-existing records, without
violating, and free of, any obligation of confidence; (c) was rightfully
disclosed to Consultant by a third party without violating any obligation of
confidence; or (d) was independently developed by Consultant without any
reference to or use of Symyx Confidential Information.
 
5.5    Outside Information. Consultant will not disclose to Symyx, bring onto
Symyx’s premises, or induce Symyx to use, any confidential or proprietary
information that belongs to anyone other than Symyx or Consultant.
 
6.    Ownership.
 
6.1    Definitions.
 
(a)           “Work Product” means deliverables, know-how, trade secrets, ideas,
designs, trademarks, formulae, algorithms, processes, improvements, discoveries,
manufacturing techniques, artwork, software, software source documents, other
works of authorship, miscellaneous work product (such as memoranda, notes, and
letters) and other works, whether or not patentable, copyrightable or subject to
other forms of protection (“Inventions”) that are solely or jointly conceived,
developed, written, created, made, learned or first reduced to practice in the
course of any work performed by Consultant under any Work Order, together with
all IP Rights therein.
 
(b)           “Background Technology” means Inventions owned by Consultant, and
that either (i) existed prior to the execution of this Agreement; or (ii) are
developed outside the scope of any Services independently from and without the
use of Confidential Information.

 
2 of 8

--------------------------------------------------------------------------------

 

6.2    Ownership; Disclosure.  Consultant agrees that all Work Product is
Symyx’s sole and exclusive property. If Consultant is not a natural person, then
Consultant represents and warrants that before assigning any personnel to
perform any Services, such individual will have executed an instrument that
validly assigns all Work Product to Symyx (to the extent permitted under
applicable law). Consultant will promptly disclose all Work Product to Symyx.
 
6.3    Assignment of Work Product.  Consultant hereby irrevocably assigns to
Symyx all of the right, title and interest worldwide in and to Work Product
(including all intellectual property rights embodied therein and related thereto
(“IP Rights”)), in perpetuity (or for the longest period of time otherwise
permitted by law).  Consultant retains no rights to use Work Product and will
not challenge Symyx’s ownership in Work Product. Consultant agrees to make and
maintain written records of all Work Product and IP Rights, and will promptly
submit such records, and supplemental oral or written disclosures, to designated
representatives of Symyx. On request, Consultant will execute, acknowledge and
deliver assignments of IP Rights to Symyx or its designee.
 
6.4    Waiver and License. If Consultant retains any rights in Work Product that
cannot be assigned to Symyx, Consultant unconditionally and irrevocably waives
enforcement of such rights, and all claims and causes of action of any kind
against Symyx with respect thereto. If Consultant has any right to Work Product
that cannot be assigned to Symyx or waived by Consultant, then Consultant hereby
unconditionally and irrevocably grants to Symyx during the term of such rights,
an exclusive, irrevocable, worldwide, perpetual (or the longest period of time
permitted by law, if less),  royalty-free and fully paid license, with rights to
sublicense through multiple tiers of sublicensees, to fully use and exploit all
such rights in any manner whatsoever, by all means now known or hereafter
developed. Consultant hereby waives and quitclaims to Symyx any and all claims,
of any nature whatsoever, that Consultant now or may hereafter have for
infringement of any rights in Work Product or Background Technology in Work
Product.
 
6.5    Background Technology. Consultant hereby grants to Symyx an exclusive,
irrevocable, worldwide, perpetual (or if less, the longest period of time
permitted by law), assignable, royalty-free and fully paid license, with rights
to sublicense through multiple tiers of sublicensees, to fully use and exploit
any Background Technology used in or incorporated into Work Product in
connection with the use and exploitation of Work Product by Symyx, its
customers, affiliates, successors and assigns, in any manner whatsoever, by all
means now known or hereafter developed.
 
6.6    Assistance.  Consultant will cooperate with Symyx or its designee(s),
both during and after the Term, to procure and maintain Symyx’s rights in Work
Product, and to execute and deliver, when requested, documents Symyx deems
necessary or advisable to carry out the purposes of this Agreement.  In
particular, Consultant will assist Symyx in obtaining, perfecting, maintaining
and enforcing Symyx’s rights in Work Product in any jurisdiction, including
executing, acknowledging and delivering such documents and performing such other
acts as Symyx may reasonably request.  Consultant agrees, at Symyx’s request and
expense, to consent to and join in any action to enforce rights in Work Product.
Consultant hereby irrevocably designates and appoints Symyx and its duly
authorized officers and agents as its agent and attorney in fact (with full
power of substitution), which appointment is coupled with an interest, to act
for and in its behalf, if Symyx cannot secure Consultant’s signature or
assistance after reasonable effort, to execute, acknowledge and file any
documents and to do all other lawfully permitted acts to further the purposes of
this Section 6 with the same legal force and effect as if executed by
Consultant.
 
6.7    California Labor Code Section 2870.  This Section does not require the
assignment of any materials in contravention of Section 2870 of the California
Labor Code.

 
3 of 8

--------------------------------------------------------------------------------

 

7.    Representations and Warranties.  Consultant represents and warrants that
(a) all Work Product will be Consultant’s original work, or, to the extent it is
not an original work of Consultant, any third parties with an interest therein
will have executed assignment of rights reasonably acceptable to Symyx; (b)
neither the Work Product nor any element thereof, nor the use or exploitation
thereof by Symyx, will infringe or misappropriate the intellectual property
rights of any third party; (c) neither the Work Product nor any element thereof
will be subject to any restrictions, mortgages, liens, pledges, security
interests, encumbrances or encroachments; (d) any deliverables will comply and
conform to the applicable specifications therefor; and (e) any computer code
provided by Consultant will not contain copy protection mechanisms, or viruses
or other harmful code. Consultant also represents and warrants that (a) it will
perform all Services in a professional and workmanlike manner using the best
practices of the industry; (b) it will not grant any rights whatsoever in the
Work Product to any third party; (c) it has full right and power to enter into
this Agreement perform Services without the consent of any third party; (d)
Consultant has no contract or duty inconsistent with this Agreement, unless a
copy of such contract or a description of such duty is attached to this
Agreement as Exhibit B; (e) Consultant will take all necessary precautions to
prevent injury to any persons and damage to property during the Term; and (f)
Consultant will comply with all applicable laws, regulations and orders of any
governmental authority of competent jurisdiction in performing Services and its
other obligations under this Agreement, including, for example, export control.
Consultant agrees during the Term not to accept work or enter into a contract or
accept an obligation, inconsistent or incompatible with Consultant’s obligations
under this Agreement. Consultant will, in all things and in good faith, protect
Symyx’s goodwill.


8.    Indemnity.  Consultant will indemnify and hold harmless Symyx, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’ fees and court costs) that result from a breach or alleged breach of
any representation or warranty of Consultant (a “Claim”) set forth in Section 7,
or from a breach of Consultant’s obligations in Sections 5.2, 5.3 or 5.5,
provided that Symyx gives Consultant written notice of any such Claim.  From the
date of written notice from Symyx to Consultant of any such Claim, Symyx will
have the right to withhold from any payments due Consultant under this Agreement
the amount of any costs or expenses incurred by Symyx.


  9.    Term and Termination.
 
9.1    Term.  This Agreement begins on the Effective Date and will continue
until terminated (the “Term”).
 
9.2    Termination.  Symyx may terminate this Agreement or any Work Order for
any reason or no reason upon seven (7) days notice to Consultant.  Symyx may
also terminate this Agreement immediately in its sole discretion upon
Consultant’s breach of any provision of this Agreement. Consultant may terminate
this Agreement if there is no outstanding and uncompleted Work Order upon
fifteen (15) days’ notice to Symyx.
 
9.3    Effect.  Immediately upon any termination, Consultant will cease
performing all Services (unless the termination notice directs
otherwise).  Symyx will pay Consultant for completed and accepted Services
performed prior to the date of notice of termination within forty-five (45)
days.  Symyx will not incur obligations for any work performed after the date of
notice of termination, or for any anticipated profit on unperformed work.  If
Symyx terminates this Agreement or any Work Order for Consultant’s default,
Symyx may take over and arrange for completion of the Services and proceed with
all available remedies.  Sections 3-6 and 8 through 10 will survive termination
of this Agreement.
 
9.4    Non-interference.  During the Term and for two (2) years thereafter,
Consultant will not solicit or induce any Symyx employee or contractor to
terminate or breach any employment or contractual relationship with Symyx.
 
9.5    Return of Property.  Upon termination of the Agreement, or earlier if
Symyx requests, Consultant will deliver to Symyx all notes, memoranda,
specifications, drawing, devices and documents, (and all copies and extracts),
and any other material containing or disclosing any Work Product or Confidential
Information.  Consultant agrees that Symyx may inspect Symyx property (including
storage media) at any time, without prior notice.

 
4 of 8

--------------------------------------------------------------------------------

 

10.    General Provisions.
 
10.1    Law.  The laws of the State of California will govern this Agreement,
without giving effect to conflict of laws principles that would apply the law of
another jurisdiction.  Consultant expressly consents to the personal
jurisdiction and venue in, and service of process by, courts with jurisdiction
over Santa Clara County, California for any claim or dispute arising from or
relating to this Agreement. A breach of this Agreement may result in irreparable
and continuing damage for which there may be no adequate remedy at law, and the
parties may seek injunctive relief as well as other relief as appropriate.
Except as limited herein, all remedies are cumulative. The prevailing party in
any dispute arising out of or relating to this Agreement will be entitled to
recover its reasonable costs, expenses and attorneys’ fees, in addition to any
other relief it may be awarded.
 
10.2    Liability.  Symyx’s liability arising out of or relating to this
Agreement or any Work Order will be limited to the fees payable to Consultant in
accordance with Section 2 and the applicable Work Order.  In no event will Symyx
be liable for any consequential, incidental, indirect or special damages, under
any legal theory, even if Symyx has been advised of the possibility of such
damages, and notwithstanding the failure of essential purpose of any limited
remedy.
 
10.3    Publicity.  Consultant may not disclose the existence or terms of this
Agreement to any third party.
 
10.4    Insurance. Consultant will maintain appropriate insurance coverages, at
its sole cost and expense.  Consultant will deliver to Symyx a Certificate of
Insurance upon request.
 
10.5    Subcontracts/Assignment. Consultant may not subcontract or otherwise
delegate its obligations without Symyx's consent. Consultant may not assign this
Agreement without Symyx’s consent. Any such attempts will be void.
 
10.6    Notices.  All notices must be in writing and sent to the addressee at
the address or facsimile number set forth below (or as may be provided
subsequently in accordance with this provision).  Notice will be deemed received
and effective: (i) upon delivery if delivered personally; (ii) five days
following deposit into the United States mail (certified mail, return receipt
requested); (iii) upon receipt of notice of successful electronic delivery, if
sent via facsimile; or (iv) one day after deposit with a nationally recognized
overnight courier.
 
10.7    Modification; Waiver; Severability. Only a mutually executed written
instrument may modify, amend or supplement this Agreement. All waivers must be
in writing, and signed by the Party against which it is sought to be enforced.
No failure or delay in enforcing any right will be deemed a waiver.  If a court
of competent jurisdiction declares or adjudges a provision to be illegal,
unenforceable or void, this Agreement will continue in force to the fullest
extent permitted by law without the provision.
 
10.8    Entire Agreement.  This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges the parties’ prior understandings and discussions. These
terms will govern all Work Orders.  If there is a conflict between this
Agreement and a Work Order, the Work Order will control with respect to the
Services set forth therein.

 
5 of 8

--------------------------------------------------------------------------------

 

In Witness Whereof, each party has caused this Agreement to be executed by its
duly authorized representative. This Agreement may be executed in counterparts.
 
CONSULTANT– DAVID HILL
 
SYMYX TECHNOLOGIES, INC.
         
By:
/s/ David C. Hill
 
By:
/s/ Rex S. Jackson
         
Name:
David C. Hill
 
Name:
 Rex S. Jackson
         
Title:
   
Title:
EVP & CFO
         
Date:
2/8/2008
 
Date:
2/6/2008
         
Address:
   
Address:
   415 Oakmead Parkway
C/O Symyx Technologies
   
   Sunnyvale, CA 94085
415 Oakmead Parkway
   
   Attn:    General Counsel
Sunnyvale, CA  94085
     


 
6 of 8

--------------------------------------------------------------------------------

 


Exhibit A
Work Order #1
 
This Work Order #1 (“Work Order”) is entered into by and between Symyx
Technologies, Inc. (“Symyx”) and David Hill (“Consultant”) as of __2/6/08__and
is incorporated into the Consulting and Independent Contractor Services
Agreement between the parties, effective as of __1/30/08__ If any item in this
Work Order is inconsistent with that Agreement, the terms of this Work Order
will govern, but only with respect to the services set forth
herein.  Capitalized terms used but not defined, herein, are defined in the
Agreement.




I.
detailed description of services (and milestones)



The consultant shall support Symyx business development activities in the
refining, petrochemcials, polymer, energy and electronic materials sector,
primarily by: (a) suggesting and evaluating potential strategic partnerships,
(b) assisting in the creation and review of Symyx business plans and those of
potential partners, and (c) recommending commercial structures to maximize the
value of the Symyx intellectual property portfolio, including but not limited to
venture capital and joint development or joint venture structures, and parties
that might be interested in such proposals.


II.
Project Schedule



Period of consultation: One year, effective from the last date of signature
under this Agreement.
 
III.
 FINANCIAL TERMS



Daily rate: $2000/day (Maximum no. of days: Ten)


Travel and Expenses to be paid by SYMYX: not to exceed $1500


Maximum cost of Consultant: $21,500




By signatures below, the duly authorized representatives of the parties hereto
have agreed to this Work Order.


CONSULTANT– DAVID HILL
 
SYMYX TECHNOLOGIES, INC.
     
By:
/s/ David C. Hill
 
By:
/s/ Rex S. Jackson
         
Name:
David C. Hill
 
Name:
 Rex S. Jackson
         
Title:
   
Title:
EVP & CFO
         
Date:
2/6/08
 
Date:
2/6/08
         
Address:
   
Address:
   415 Oakmead Parkway
C/O Symyx Technologies, Inc.
   
   Sunnyvale, CA 94085
415 Oakmead Parkway
   
   Attn:    General Counsel
Sunnyvale, CA  94085
     

 
 
7 of 8

--------------------------------------------------------------------------------

 

EXHIBIT A
Work Order #2
This Work Order #2 ("Work Order") is entered into by and between Symyx
Technologies, Inc. ("Symyx') and David Hill ("Consultant") as of June 16, 2008
and is incorporated into the Consulting and Independent Contractor Services
Agreement between the parties, effective as of February 8, 2008. If any item in
this Work Order is inconsistent with that Agreement, the terms of this Work
Order will govern, but only with respect to the services set forth herein.
Capitalized terms used but not defined, herein, are defined in the Agreement.


I.              DETAILED DESCRIPTION OF SERVICES (AND MILESTONES)
 
The consultant shall provide leadership to Symyx Biorenewables, Inc.


II.             PROJECT SCHEDULE


Consultant shall work on a half-time basis. Period of consultation shall be from
June 23, 2008 until the earlier of: (a) Symyx informing Consultant that his
services are no longer needed, or (b) the cost cap described below has been met.


III.    FINANCIAL TERMS


Monthly rate: $16,667/month in fees. Consultant to be paid twice a month.


Travel and expenses to be paid by Symyx.


Maximum cost of Consultant under this Work Order #2 shall not exceed $70,000.


Invoices shall be sent by Consultant to Richard Boehner.






By signatures below, the duly authorized representatives of the parties hereto
have agreed to this Work Order.­


CONSULTANT
 
SYMYX TECHNOLOGIES, Inc.
By:
/s/ David C. Hill
 
By:
/s/ Rex S. Jackson
         
Name:
David C. Hill  
Name:
Rex S. Jackson
         
Title:
   
Title:
EVP & CFO
         
Date:
6/24/08
 
Date:
6-23-08
         
Address:C/O.
Symyx Technologies, Inc
 
Address:
   415 Oakmead Parkway
 
415 Oakmead Parkway
   
   Sunnyvale, CA 94085
 
Sunnyvale, CA 94085
   
   Attn: General Counsel

 
 
8 of 8

--------------------------------------------------------------------------------